Citation Nr: 0910355	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

As a prefatory matter, the Board will discuss the status of 
the Veteran's appeal as between an original claim and a 
request to reopen a previous final denial of benefits.  A 
claimant initiates the appellate review of the RO 
adjudication of a claim by submitting a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a).  An NOD consists 
of a written communication from the claimant received within 
one year after the notice of decision that expresses 
dissatisfaction or disagreement with the decision and a 
desire to appeal it.  38 C.F.R. § 20.201.  In April 2003 the 
Veteran submitted a statement to the RO requesting 
reconsideration of the June 2002 rating decision.  The RO 
construed this as a request to reopen a previously denied 
claim, rather than as an NOD.  In June 2003 the RO issued a 
rating decision denying the reopening of the Veteran's claim 
for service connection for PTSD, on the basis that new and 
material evidence had not been submitted.

Upon review of that sequence, the Board finds that, since the 
April 2003 statement from the Veteran was timely, and 
expressed dissatisfaction with and a desire to appeal the 
RO's June 2002 decision, it constituted an NOD.  In addition, 
the Veteran's former representative submitted an NOD in June 
2003 based on the June 2003 rating decision, and requested de 
novo review of the claim by a Decision Review Officer (DRO).  
In a May 2004 Statement of the Case (SOC) which was issued by 
a DRO, and in a May 2007 Supplemental Statement of the Case 
(SSOC), the RO treated the Veteran's claim as being for 
service connection for PTSD rather than being to reopen a 
previously denied claim for service connection for PTSD.  
Therefore, the issue before the Board is whether the Veteran 
is entitled to service connection for PTSD based upon an 
appeal of the June 2002 rating decision, and not whether new 
and material evidence has been submitted to reopen a 
previously denied claim for PTSD. 

Thereafter, in an April 2008 decision, the Board denied 
service connection for PTSD.  The Veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  While that case was pending at 
the Court, the VA Office of the General Counsel filed a 
motion to vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a December 2008 
Order, the Court granted the motion, vacated the Board's 
April 2008 decision, and remanded this case to the Board for 
readjudication.

The Veteran was formerly represented by Disabled American 
Veterans.  He revoked their power of attorney for his claim, 
in a March 2008 written statement.  

The Veteran waived initial review by the RO of additional 
evidence, in another March 2008 statement.  The report from 
an August 2008 VA orthopedic examination, which includes a 
notation that the Veteran's mood was depressed with moderate 
anxiety, has been associated with the claims file.  Pertinent 
evidence received by the Board must be referred to the agency 
of original jurisdiction (the RO) for review unless the 
Veteran waives the procedural right to such review.  
38 C.F.R. § 20.1304(c).  The Board finds that the August 2008 
examination report is not pertinent evidence because it does 
not relate to the verification of the Veteran's stressors.  
In addition, in a February 2009 statement the Veteran 
requested that the Board decide his claim based on the merits 
of the evidence of record.  Therefore, the claim is properly 
before the Board for appellate consideration on the record. 



FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

2.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of PTSD.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
PTSD which is due to any incident or event in military 
service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or SSOC.  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the 
RO which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2002 and February 2007, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2002 rating 
decision, May 2004 SOC and May 2007 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

38 C.F.R. § 3.304(f) states that the Board will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor.  In the present case, such notice 
was not sent to the Veteran.  However, the record contains a 
letter from an individual who served with the Veteran 
detailing an alleged in-service assault on the Veteran.  
Therefore, the Board finds that the lack of notice was non-
prejudicial in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a 
review of the entire file, it is clear that the Veteran had a 
full understanding and/or knowledge of the elements required 
to prevail on his claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may be used to corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

The Court of Appeals for Veterans Claims has pointed out that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996), (citing VA Adjudication Procedure Manual M21-1 (M21-
1), Part III, 5.14c (8)-(9)).  The Court has also held that 
these provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen, supra.

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2008), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."

Evidence of behavioral changes following the claimed assault 
is one type of relevant evidence that may be found.  Examples 
of behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

III.  Factual Background and Analysis

The Veteran's service personnel records show that he served 
in Vietnam with the 73rd Surveillance Airplane Company (SAC) 
from September 8, 1971 to April 4, 1972.  His service 
treatment records (STRs) do not show any complaints or 
treatment related to any psychological disorders.

A review of the evidence shows that the Veteran underwent a 
mental disorders evaluation in January 2003 at the Audie L. 
Murphy Memorial VA Medical Center (VAMC).  The Veteran said 
that he had served in Vietnam for 12 months as an aircraft 
supplier at a remote station where there were constant 
attacks and sabotage.  He reported currently having 
nightmares, intrusive memories, increased startle response, 
claustrophobia, and chronic depressive symptoms, and said 
that he isolated himself.  He also said that the symptoms had 
been worse during the prior year due to his unemployment.  A 
VA psychiatrist discussed the Veteran's case with the 
examiner and opined that he had probable PTSD, depression, 
and alcohol dependence.  The Veteran was diagnosed with 
moderate depression at a March 2003 VAMC screening 
examination. 

At a March 2003 Vet Center evaluation, the Veteran reported 
that he had sen the bodies of American soldiers and 
experienced incoming attacks on the base where he was 
stationed while serving in Vietnam.  C.J.H., Ed.D., a 
therapist at the Vet Center, wrote in July 2003 that he had 
seen the Veteran in four counseling sessions and that, due to 
his experiences in Vietnam, the Veteran had intrusive 
thoughts and psychological distress.  The therapist said the 
Veteran tried to avoid activities, places, or people that 
reminded him of trauma, he had a markedly diminished interest 
in significant activities, had feelings of detachment or 
estrangement from others, and had a restricted range of 
affect.  Dr. H wrote that the Veteran also complained of 
trouble sleeping, irritability, and hypervigilance, and of 
suffering from these symptoms since returning from Vietnam.

The Veteran wrote in an October 2003 statement that he had 
experienced mortar attacks while stationed at Long Thanh in 
Vietnam.  He said he had to search for Viet Cong soldiers at 
night and saw people killed, including a fellow soldier who 
was hit by a mortar in close proximity to him.  The Veteran 
also said he had experienced enemy fire while on guard duty, 
and was assigned to pack up the belongings of soldiers killed 
on patrol.

The Veteran had a VA examination in December 2003, and the 
examiner reviewed the claims file.  The Veteran reported 
chronic symptoms of avoiding people, anxiety, insomnia, and 
waking up with almost daily nightmares of bombs going off and 
guns being fired.  The recent wars had reactivated memories 
of Vietnam, and he had a history of alcohol dependence that 
had begun soon after his return from Vietnam.  He did not 
feel that the anti-depressant he was taking helped.  He said 
that while in Vietnam he was a supply clerk, but that he also 
had guard duty during which he was fired upon and returned 
fire.  In addition, the Veteran said that their base was 
infiltrated by the Viet Cong and that once in a while he 
witnessed soldiers being injured from mortar fire.  In one 
incident, he saw another soldier killed by a mortar.  The 
examiner opined that the Veteran met the DSM-IV criteria for 
PTSD secondary to his experiences in Vietnam.  He was 
assigned a GAF (global assessment of functioning) score of 
60.

At May 2004 VAMC clinical pharmacy treatment, the Veteran 
reported having nightmares two to three times a week, and 
thinking about Vietnam a lot.  A July 2004 clinical pharmacy 
treatment note indicates that the Veteran was not improving 
on, or tolerating, his medication.  The Veteran said at 
August 2006 treatment that he had become more isolated, and 
continued to be irritable.  He was hypervigilant and would 
check his entire house to relieve his anxiety that someone 
was there.  His mother's recent hospitalization for open 
heart surgery was noted to be an additional stressor.  

The Veteran reported in September 2006 that he was sleeping 
better with his current medication but would wake up at night 
concerned about someone being in the house, and that he had 
weapons in most of the rooms.  He said that a friend with 
whom he had served Vietnam told him about an incident when 
another soldier assaulted the Veteran, and another incident 
when an officer was killed when he stepped into the propeller 
of an aircraft.  The Veteran said he did not remember either 
incident, but believed he had witnessed the officer's death.  
The examiner felt that the Veteran's appearance was 
appropriate, his speech normal and clear, his insight fair, 
and his mood mildly depressed.  The Veteran was diagnosed 
with PTSD secondary to Vietnam combat and the assault 
discussed above; alcohol abuse, in remission; and depression, 
NOS (not otherwise specified).  

At October 2006 VA treatment the Veteran said that he had 
recently felt depressed, and that he had been recalling a 
traffic accident soon before he left for Vietnam in which a 
friend was killed and he was injured.  He also said he had 
been anxious, and that a friend with whom he had served in 
Vietnam had told him of incidents which he could not recall.

The Veteran had a VAMC PTSD assessment in February 2007, at 
which he reported having quit jobs because of frustration and 
feeling pressured.  The examiner felt that the Veteran told 
of a history of significant, recurrent depression, past 
suicidal ideation, and chronic symptoms of PTSD which had 
affected his interpersonal relations.  The diagnosis of PTSD 
was established by exposure to a traumatic event in which he 
or others were threatened by serious injury or death and a 
response of intense fear, helplessness, or horror.  The 
traumatic event was persistently re-experienced as recurrent 
and intrusive thoughts, dreams, and intense distress.  The 
Veteran persistently avoided stimuli associated with the 
trauma and had persistent symptoms of increased arousal as 
indicated by difficulty sleeping, irritability, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran was assigned a GAF score of 55. 

Rev. V.M.C., who was stationed with the Veteran in Vietnam, 
wrote in an undated letter that a maintenance officer had 
been decapitated by a Mohawk propeller when checking the 
airplane for a problem.  He further wrote:

One night a bunch of us were drinking beer 
outside my hooch, which we often did.  It was not 
uncommon for others to come and join us.  This 
nite (sic), some soldiers from across the field 
came to join us.  I knew the Hispanic (SP4 [redacted]) 
in the group but not the other men.  [The 
Veteran] was inside my hooch and some of our 
uninvited guests walked in and the others stayed 
outside.  A few minutes later, I heard [the 
Veteran] start calling me "C C C."  I walked in 
to find one of those men holding his M-16 to [the 
Veteran's] head and cursing him and telling him 
that he was going to shoot his f---king head off.  
[The Veteran] was in tears and I walked over and 
threatened to shoot that man if he didn't back 
off and leave.  He did back off and left.  I 
can't remember why the incident took place but it 
did.

Another nite (sic), two roommates got into a 
fight.  One hit the other with a rock on the 
head.  The one that was hit, turned around and 
beat the other until the rock hitter passed out.  
The one that was hit was taken across the field 
to the dispensary for treatment.  When his 
roommate woke up from where he had been left 
unconscious, he went to their hooch thinking his 
roommate was in the room, opened the door and 
emptied his M-16 30 round clip into the room.  He 
was arrested and we never saw him again.

The Veteran's ex-wife wrote in March 2007 that when he 
returned from Vietnam he had changed and was self-centered, 
restless, could not sleep, was unhappy with her, and had 
great difficulty showing his feelings.  The Veteran would not 
let her go places alone because he was afraid of what could 
happen, and he only recently had been able to discuss his 
experiences in Vietnam with his family.  The Veteran's mother 
wrote in a September 2007 letter that he was still bothered 
by what he went through in Vietnam.  He received a 
certificate in September 2007 for completing PTSD 101 at a VA 
clinic.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the Veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  In the 
instant case, the evidence fails to document that the Veteran 
engaged in combat, as shown by the lack of combat-indicative 
awards or decorations, and a non-combat duty assignment.  His 
DD Form 214 shows that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and a marksmanship 
award.  His MOS indicates that he was a communications 
electronics material supply specialist.  In addition, there 
is no indication that he sustained any wounds in service.

The Board acknowledges the Veteran's accounts of having been 
fired upon while on guard duty and witnessing fellow soldiers 
being struck by mortars.  In addition, the Veteran wrote in 
September 2003 that while he was in Long Thanh soldiers were 
killed.  While we respect the sincerity of the Veteran's 
assertions, the law requires verification or corroboration of 
such claimed stressors when there is no support in the record 
of his having participated in combat.  The Veteran's accounts 
are not supported by the objective evidence of record, and 
are not verifiable without greater specificity, which only he 
could provide.  The Veteran has not, to date, furnished 
specific dates, places, or names of participants for those 
incidents which could be verified through the U.S. Army and 
Joint Services Records Research Center (JSRRC), or other 
means.  

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept 
the veteran's assertions regarding undocumented stressors if 
they derive from his having "engaged in combat with the 
enemy."  That language tracks the applicable statute, at 38 
U.S.C.A. § 1154(b).  The Federal Circuit Court has confirmed 
that section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  In this case, the mere fact that the Veteran 
received no awards or decorations typically bestowed upon 
combat veterans is not the basis for the Board's denial of 
combat status.  Rather, it is the Veteran's failure to 
identify specific combat-type events to permit JSRRC research 
to provide any verification.

The RO was unable to verify the Veteran's stressors in its 
February 2007 inquiry.  The response from the Defense 
Personnel Records Image Retrieval System notes that the 73rd 
SAC was at Long Thanh North Army Airfield, Vietnam, under the 
210th Combat Aviation Battalion.  The unit history of the 
210th Combat Aviation Battalion states that in June 1971 the 
unit was transferred to the 165th Combat Aviation Group.  The 
available records do not document the Veteran's alleged 
stressors.  The only recorded casualties from the 73rd SAC 
listed in the Department of Defense casualty files (not 
complete) were on June 6, 1971, and were due to a non-hostile 
air crash.  Attacks against Long Thanh North Airfield could 
be verified for 1970 but not 1971 or 1972.  An explosion was 
reported at Sanford Airfield by the 165th Aviation Group on 
August 3, 1971, which was before the Veteran's arrival in 
Vietnam.  Daily journals state that on September 2, 1971, 
September 25, 1971, and September 28, 1971, Bien Hoa Airfield 
received two rocket rounds.  The Defense Personnel Records 
Image Retrieval System response indicates that they do not 
maintain copies of morning reports.

There is no doubt that the Veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), (noting that 
"neither appellant's military specialty (cannoneer), nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").  

The preponderance of the evidence does not show that the 
Veteran participated in combat in Vietnam.  While Rev. C's 
letter states that they were in a combat zone in Vietnam, 
that is not dispositive as to whether the Veteran actually 
participated in combat.  See Wood, supra.   In addition, the 
research conducted by the RO that is discussed above does not 
indicate that the 73rd SAC participated in combat during the 
Veteran's deployment in Vietnam.

The Board notes that while Rev. C described an incident in 
which an officer was killed when he stepped into the 
propeller of an airplane, he did not state that the Veteran 
was a witness to the incident or was even present in Vietnam 
when it occurred.  Rev. C wrote that he served in Vietnam 
from December 1970 to December 1971, while the Veteran served 
there from September 1971 to April 1972.  Likewise, Rev. C 
did not indicate that the Veteran was a witness or was 
present in Vietnam when the two roommates got into the fight 
that ended with one opening fire in their hooch.  
Furthermore, the Veteran has not alleged this incident as a 
stressor, and the Board notes that if he had been present he 
might have been compelled to be involved in the judicial 
process as a witness after the shooter was arrested, although 
no such involvement has been alleged or shown.  In addition, 
the record does not contain a diagnosis of PTSD based upon 
the motor vehicle accident that the Veteran discussed at 
October 2006  treatment.

The Board notes that the Veteran's service personnel records 
do not mention the alleged assault by a fellow soldier upon 
the Veteran or possible residual signs of an assault, such as 
a deterioration in job performance.  His STRs do not mention 
the alleged assault or show any related psychological 
treatment (or any psychological treatment at all, for that 
matter).  The Veteran never described the incident in any 
detail during the course of his treatment for PTSD, nor did 
he say that he had any memory of it.  He did not mention it 
at all at his December 2003 VA examination, and his Vet 
Center treatment notes and the July 2003 letter from his Vet 
Center therapist contain no mention of it.  At a September 
2006 clinical visit, he said he was concerned about not being 
able to recall past incidents.  He specifically mentioned 
being recently told about the assault by a friend who 
witnessed it, but said that he could still not remember it 
himself.  The diagnosis from that appointment was the only 
time during his treatment when a treating provider included 
the history of assault in the diagnosis.  The Veteran did not 
mention the incident at his February 2007 VA PTSD assessment.  
In addition, letters from his mother, his brother, and his 
ex-wife, which have been associated with the claims file, do 
not mention it. 

The only evidence in the claims file in which the rifle-to-
the-head incident is described in any detail is the letter 
from Rev. C.  The Board notes that Rev. C indicated that the 
time of incident they were drinking alcohol, which could have 
impaired his memory of the events.  In addition, it strains 
credibility that he can remember the words that the Veteran 
used to call out to him and the threats that the gunman made 
but has no memory of why the incident took place.  Therefore, 
the Board finds Rev. C's statement to be of limited probative 
value, and it cannot be used to corroborate the Veteran's 
alleged in service assault.  See 38 C.F.R. § 3.304(f)(3).

The Board acknowledges that the Veteran has been diagnosed 
with PTSD based upon his account of experiences in Vietnam, 
and that at September 2006 VA treatment he was also diagnosed 
with PTSD due to personal assault.  However, while there is a 
diagnosis of PTSD in the record, there is no verified in-
service stressor to which the disorder can be linked, as 
required by 38 C.F.R. § 3.304(f).  

Under West v. Brown, 7 Vet. App. 70, 76 (1994) where "the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressors must be corroborated by independent 
evidence of record.  Therefore, the Veteran's statements are 
not sufficient to establish an in-service stressor, and 
sufficient corroborating evidence has not been submitted to 
verify any in-service stressors.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


